 1   Livia M. Kiser (SBN 285411)
     lkiser@kslaw.com
 2   KING & SPALDING LLP
     444 W. Lake Street, Suite 1650
 3   Chicago, IL 60603
     Tel: (312) 764-6911
 4   Fax: (312) 995-6330
 5   Michael B. Shortnacy (SBN 277035)
     mshortnacy@kslaw.com
 6   KING & SPALDING LLP
     633 W. 5th Street, Suite 1700
 7   Los Angeles, CA 90071
     Tel: (213) 443-4355
 8   Fax: (213) 443-4310
 9   Attorneys for Defendant American
     Honda Motor Co., Inc.
10

11

12

13

14

15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
17
     LINDSEY and JEFF ABERIN, DON                      )   Case No. 3:16-cv-04384-JST
18   AWTREY, CHARLES BURGESS, DANIEL                   )
     CRINER, JARED CROOKS, MARK                        )   STIPULATION AND [PROPOSED]
19   GERSTLE, JOHN KELLY, YUN-FEI LOU,                 )   ORDER PERMITTING COUNSEL TO
     JOY MATZA, JORDAN MOSS, DONALD                    )   APPEAR TELEPHONICALLY AT
20   TRAN, and MELISSA YEUNG, individually             )   THE DECEMBER 5, 2018 STATUS
     and on behalf of all others similarly situated.   )   CONFERENCE
21                                                     )
                    Plaintiffs,                        )
22                                                     )
     vs.                                               )   Hon. Judge Jon S. Tigar
23                                                     )
     AMERICAN HONDA MOTOR CO., INC.,                   )
24                                                     )
                    Defendant.                         )
25                                                     )
26

27

28
 1          Plaintiffs Lindsey and Jeff Aberin, Don Awtrey, Charles Burgess, Daniel Criner, John

 2   Kelly, Yun-Fei Lou, Joy Matza, and Melissa Yeung (“Plaintiffs”), and Defendant American

 3   Honda Motor Co., Inc. (“AHM”), pursuant to Paragraph D of the Court’s Standing Order for all

 4   Civil Cases, and subject to approval by the Court, hereby stipulate and request that counsel for

 5   Plaintiffs and AHM may be permitted to appear telephonically at the Eighth Status Conference

 6   scheduled to take place on December 5, 2018 at 2:00 p.m. Pacific time in Courtroom 9 of the

 7   above-captioned Court, and in support state as follows:

 8          1.      The parties are concurrently filing their Eighth Joint Case Management Statement

 9   on November 28, 2018;

10          2.      The parties anticipate that the Status Conference will be brief because, as

11   evidenced by the Joint Statement, they have identified only a small number of issues meriting the

12   Court’s attention at this time;

13          3.      The attorneys who will be appearing on behalf of AHM and Plaintiffs at the

14   Status Conference reside in Chicago and Philadelphia, respectively;

15          4.      Given the anticipated brevity of the Eighth Status Conference, the relatively high

16   cost of cross-country travel, and unpredictable weather, and a mutual desire to preserve party

17   resources, the parties have met and conferred and agreed to submit this joint request to the Court

18   for permission to appear at the Status Conference by telephone;

19          WHEREFORE, THE PARTIES HEREBY STIPULATE AND REQUEST that the Court

20   enter an Order permitting attorneys for all parties to appear telephonically at the Eighth Status

21   Conference on December 5, 2018.

22
     DATED: November 28, 2018                              Respectfully Submitted,
23

24
     Attorneys for Defendant American Honda               Interim Co-Lead Class Counsel
25   Motor Company, Inc.

26   KING & SPALDING LLP                                  SEEGER WEISS LLP

27   By /s/ Livia M. Kiser_____                           By /s/ Christopher A. Seeger______
     Livia M. Kiser (SBN 285411)                          Christopher A. Seeger (pro hac vice)
28   lkiser@kslaw.com                                     SEEGER WEISS LLP

                                                      2
 1   KING & SPALDING LLP                     55 Challenger Road
     444 W. Lake Street, Suite 1650          6th Floor
 2
     Tel: (312) 764-6911                     Ridgefield Park, NJ 07660
 3   Fax: (312) 995-6330                     Telephone: (973) 639-9100
                                             Facsimile: (973) 679-8656
 4   Michael B. Shortnacy (SBN 277035)       Email: cseeger@seegerweiss.com
     mshortnacy@kslaw.com                    Email: sweiss@seegerweiss.com
 5   KING & SPALDING LLP                     Email: sgeorge@seegerweiss.com
     633 W. 5th Street, Suite 1700
 6   Los Angeles, CA 90071                   James E. Cecchi (pro hac vice)
     Tel: (213) 443-4355                     CARELLA, BYRNE, CECCHI, OLSTEIN,
 7   Fax: (213) 443-4310                     BRODY & AGNELLO, P.C.
                                             5 Becker Farm Road
 8                                           Roseland, NJ 07068
 9                                           Telephone: (973) 994-1700
                                             Facsimile: (973) 994-1744
10                                           Email: jcecchi@carellabyrne.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
 1                                      [PROPOSED] ORDER

 2          IT IS ORDERED that attorneys for all parties may appear telephonically at the Eighth

 3   Status Conference scheduled to take place on December 5, 2018 at 2:00 p.m. Pacific time in

 4   Courtroom 9 of the above-captioned Court. Counsel for AHM shall contact counsel for

 5   Plaintiffs and the courtroom deputy at (415) 522-2036 or jstcrd@cand.uscourts.gov to provide a

 6   conference call number at which all counsel appearing telephonically can be reached.

 7
              November 29, 2018
      DATED: ________________                           __________________________________
 8                                                      HON JON S. TIGAR
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
